The order of the Domestic Relations Court of the City of New York, Family Court Division, Kings County, adjudges appellant to be the stepfather of respondent’s child and orders him to provide support for respondent and for the child under subdivision 5 of section 101 of the Domestic Relations Court Act of the City of New York. Appellant resists the order on the ground that he is not the stepfather inasmuch as he entered into the marriage contract with respondent on her representation that the child was his, whereas subsequent blood tests exclude him as the father; and on the further ground that the putative father has not been made a party to the proceeding so that his liability for the child’s support might be determined. Order unanimously affirmed, without costs. No opinion. Present — Adel, Acting P. J., MaeCrate, Schmidt, Beldock and Murphy, JJ.